On the trial at the request of the defendant in writing the court gave charges B, C, and E. After reading these charges to the jury, the court said:
"Gentlemen, you will find certain of these written charges that say if certain facts appear you cannot convict the defendant of a certain specific offense. I have told you, or at least I intended to tell you, that this indictment charges assault with intent to murder, and also charges assault with a weapon. You may retire and write your verdict on the back of this indictment."
The forgoing does not in any manner qualify or modify given charges B, C, and E, and therefore does not run counter to the rule as stated in Eiland's Case, 52 Ala. 322. In Tenn., A.  G. Ry. Co. v. Rossell, 18 Ala. App. 17, 18, 88 So. 362, this court gave expression to its views on this subject, which we here adopt. T., A.  G. Ry. Co. v. Rossell, supra; St. L.  S. F. R. R. Co. v. Hall, 186 Ala. 353, 65 So. 33.
There is no error in the record. Let the judgment be affirmed.
Affirmed.